PD-0186-15
                             PD-0186-15                      COURT OF CRIMINAL APPEALS
                                                                              AUSTIN, TEXAS
                                                          Transmitted 2/17/2015 12:38:19 PM
                                                            Accepted 2/18/2015 10:07:24 AM
                                                                               ABEL ACOSTA
                             No. ____________________                                  CLERK

ROBERT LYNN PRIDGEN,           §    IN THE COURT OF
                               §
     Petitioner,               §
                               §    CRIMINAL APPEALS
vs.                            §
                               §
THE STATE OF TEXAS             §    AUSTIN, TEXAS
__________________________________________________________________

      PETITIONER’S MOTION FOR EXTENTION OF TIME
      TO FILE PETITION FOR DISCRETIONARY REVIEW
__________________________________________________________________

       To the Honorable Court of Criminal Appeals:
       Robert L. Pridgen, Petitioner, respectfully asks the Court to
extend the March 2, 2015, deadline for his petition for discretionary
review (PDR) to April 6, 2015, pursuant to Rule 68.2(c).

                       THE PARTIES AND THEIR COUNSEL

     The following is a list of all parties to the trial court’s judgment
and the names and addresses of all trial and appellate counsel:

Appellant                                  Appellant’s Appellate Counsel
Mr. Robert Lynn Pridgen                    Mr. James W. Volberding
                                           First Place
                                           100 E. Ferguson Street
                                           Suite 500
                                           Tyler, TX 75702
                                           (903) 597-6622
      February 18, 2015

                                           Appellant’s Trial Counsel
                                           Mr. Jeff Haas
                                           100 E. Ferguson, Suite 908
Pridgen v. State
Pridgen’s Motion for Extension
Page 1 of 5
                                            Tyler, TX 75702

State of Texas                              State’s Appellate Counsel
                                            Ms. Allyson Mitchell
                                            (DA formerly Mr. Douglas Lowe)
                                            Anderson County District
                                            Attorney
                                            500 N. Church Street, Room 38
                                            Palestine, TX 75801

                                            State’s Trial Counsel
                                            Mr. Stanley Sokolowski
                                            Mr. Scott Holden
                                            Anderson Co. Asst. District
                                            Attorneys

                             STATEMENT OF THE CASE

Court of Appeals                 Robert L. Pridgen v. State, No. 12-13-00136-
                                 CR, In the Twelfth Court of Appeals, Tyler.

Nature of the case               Prosecution for murder, under Texas Penal
                                 Code section 19.02, and the lesser-included
                                 offense of manslaughter, under section
                                 19.04.

District court                   Hon. Deborah Oakes Evans, 369th District
                                 Court, Anderson County, case number
                                 29956.

Course and disposition Mr. Pridgen pled not guilty. RR11:8-9.
of proceedings         After the court denied his motion for
                       directed verdict, a jury convicted Pridgen of
                       murder, RR15:65; CR166, and sentenced
                       him to 20 years incarceration, RR15:128;
                       CR163, 164. The court denied Pridgen’s


Pridgen v. State
Pridgen’s Motion for Extension
Page 2 of 5
                                    motion for new trial by operation of law.
                                    RR13:137; CR170, 174 (presented).

                                    Properly certified, CR157, Pridgen timely
                                    appealed. CR177.

                                    The Tyler Court of Appeals affirmed
                                    Pridgen’s conviction and sentence December
                                    3, 2014, and denied Pridgen’s January 20,
                                    2015 motion for rehearing without comment
                                    on January 30, 2015.

Deadline for PDR                    March 2, 2015

Length of Extension                 34 days
Sought

New Deadline Sought                 April 6, 2015, Monday

Number of Previous                  None
Extensions Granted

                                 REASON FOR EXTENSION

       Mr. Pridgen’s lead attorney, Mr. Volberding, is an officer in the

U.S. Army Reserve. He will be deployed out of the country by the Army

for a short period from the end of February to mid-March. (The dates

and location are unclassified but inappropriate for public filing.) A

redacted copy of his orders are attached. This period of absence will

have the effect of compressing work on this and other cases before and

after the absence.

Pridgen v. State
Pridgen’s Motion for Extension
Page 3 of 5
       Further, Mr. Volberding and the second attorney on the case, Mr.

Greg Smith, have a series of pending deadlines in other civil and

criminal appeals and trials. Finally, this is an appeal from a murder

conviction. The issues for the PDR are complex. This is Pridgen’s first

request for extension of his PDR and likely to be the only one.

       WHEREFORE, PREMISES CONSIDERED, Mr. Pridgen’s counsel

respectfully asks the Court to extend to his rehearing motion deadline

34 days to April 6.

       Respectfully submitted this 16 of February 2015,
                                         /s/ James W. Volberding
                                      By: ____________________________
                                      JAMES W. VOLBERDING
                                      SBN: 00786313

                                     100 E. Ferguson Street
                                     Suite 500
                                     Tyler, Texas 75702
                                     (903) 597-6622
                                     (866) 398-6883 (Fax)
                                     e-mail:
                                     jamesvolberding@gmail.com

                                     Attorney for Petitioner,
                                     Mr. Robert Lynn Pridgen

                         CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of this pleading has
been delivered this 16 day of February 2015 to:
Pridgen v. State
Pridgen’s Motion for Extension
Page 4 of 5
       Anderson Co. District Attorney
       Courthouse
       500 North Church Street
       Palestine, TX 75801

by the following means:

       _____          By U.S. Postal Service Certified Mail, R.R.R.
       _____          By First Class U.S. Mail
       _____          By Special Courier _______________________
       _____          By Hand Delivery
       __X__          By Fax before 5 p.m. to (903) 723-7818
       _____          By Fax after 5 p.m.
       _____          By email.            /s/ James W. Volberding
                                          ____________________________
                                          JAMES W. VOLBERDING




Pridgen v. State
Pridgen’s Motion for Extension
Page 5 of 5